HALL, Judge.
The appellant contends the evidence was insufficient to support his conviction for grand theft of a firearm. The record reflects, however, that the appellant, who was representing himself, voluntarily absented himself from the trial court proceedings without leave of court. Consequently, the trial continued without him. Since no objections or motions relative to the sufficiency of the evidence were interposed until the case was appealed, the appellant cannot now raise the issue for review. See Mancini v. State, 273 So.2d 371 (Fla.1983), and Sanderson v. State, 390 So.2d 744 (Fla. 2nd DCA 1980).
Accordingly, the appellant’s conviction and sentence for grand theft of a firearm are affirmed.
SCHEB, A.C.J., and LEHAN, J., concur.